               Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

REGINA ZIRLOTT, as Personal                      *
Representative of the Estate of
RICHARD MATTHEW ZIRLOTT,                         *
deceased; REGINA ZIRLOTT, in her
individual capacity and REGINA                   *   CIVIL ACTION NO.:
ZIRLOTT, as dependent spouse of                      CV-19-218
RICHARD MATTHEW ZIRLOTT,                         *

           Plaintiff,                            *

v.                                               *

DISCOUNTRAMPS.COM, LLC,                          *
HD RAMPS, LLC, a subsidiary of
DiscountRamps.com, LLC; METALS                   *
USA PLATES AND SHAPES, INC.,
SOUTHERN GAS AND SUPPLY, INC.;                   *
CYPRESS EMPLOYMENT,
                                                 *
           Defendants.


                                   NOTICE OF REMOVAL

           Pursuant      to   28   U.S.C.   §§   1332,   1441,   and   1446,    defendants

DiscountRamps.com, LLC and HD Ramps, LLC give notice of their removal of this

action from the Mobile County Circuit Court to the United States District Court for

the Southern District of Alabama, Southern Division. In support of this Notice,

defendants show the Court the following:

A.         This Notice of Removal is timely

           1.       On or about April 2, 2019, there was filed in the Mobile County Circuit

Court a civil action, bearing the caption showing above and assigned by that Court



{M0280280.1}
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 2 of 15



case number 02-CV-2019-900917.00.          These defendants were served on or after

April 16, 2019, accordingly, this removal is filed within 30 days of service of these

defendants. These defendants have not filed any pleading or other appearance in

the Circuit Court.

B.         The Action is Removable Based Upon Diversity of Jurisdiction

           I.   There is Diversity of Citizenship

           2.   The action is removable because this Court would have original

jurisdiction under 28 U.S.C. § 1332 and no proper defendant is a citizen of Alabama.

           3.   According to paragraph 1 of the Complaint, Plaintiff is a resident

citizen of the State of Alabama. In addition to the named defendants discussed

below, the Complaint identifies certain fictitious defendants. However, for purposes

of removal, the citizenship of such defendants "shall be disregarded." 28 U.S.C. §

1441(b)(1).

           4.   Defendant DiscountRamps.com, LLC ("DiscountRamps.com") and

defendant HD Ramps, LLC ("HDR"), are limited liability companies organized

under the laws of the state of Wisconsin with their principal places of business in

Wisconsin. There is a single member of both companies - DRC Holdings, Inc. DRC

Holdings, Inc. is a Delaware corporation with its principal place of business in

Wisconsin. Accordingly, for purposes of diversity jurisdiction and removal,

DiscountRamps.com and HDR are not citizens of Alabama.

           5.    Defendant Southern Gas and Supply, Inc. ("SGS"), is an Alabama

corporation, which would ordinarily defeat diversity jurisdiction. However, SGS is,



{M0280280.1}                           2
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 3 of 15



within the jargon of removal jurisdiction, a "fraudulently joined" defendant because

under Alabama law, which applies to each of the counts asserted against SGS in the

Complaint, there is no basis for Plaintiff's recovery against SGS.

           6.   In Pacheco de Perez v. AT&T Co., 139 F. 3d 1368, 1380 (11th Cir. 1998),

the Court set out an often-cited guideline for measuring fraudulent joinder

assertions: “The determination of whether a resident defendant has been

fraudulently joined must be based upon the plaintiff’s pleadings at the time of

removal, supplemented by any affidavits and deposition transcripts submitted by

the parties. In making its determination, the District Court must evaluate factual

allegations in the light most favorable to the plaintiff and resolve any uncertainties

about the applicable law in the plaintiff’s favor.”

           7.   All of the claims asserted against SGS in the Complaint derive from

Plaintiff's allegation that Richard Matthew Zirlott ("Mr. Zirlott") suffered injuries

caused by the failure of a 60" EZ Deck Step Rub Rail Portable Ladder Mr. Zirlott

was purportedly using while working at the premises of defendant Metals USA

Plates and Shapes, Inc. ("Metals USA") on December 18, 2018. The Complaint

alleges that defendant Metals USA purchased the ladder at issue from SGS.

           8.   ALA. CODE § 6-5-521(a) defines the term "product liability action" as

"any action brought by a natural person for personal injury, death, or property

damage caused by the manufacture, construction, design, formula, preparation,

assembly, installation, testing, warnings, instructions, marketing, packaging, or

labeling of a manufactured product when such action is based upon (1) negligence,



{M0280280.1}                             3
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 4 of 15



(2) innocent or negligent misrepresentation, (3) the manufacturer's liability

doctrine, (4) the Alabama extended manufacturer's liability doctrine as it exists or

is hereafter construed or modified, (5) breach of any implied warranty, or (6) breach

of any oral express warranty and no other."

           9.    Plaintiff's Complaint contains six counts, but only Counts I through IV

are asserted against SGS. Each one of the counts against SGS fall within one of the

categories described in ALA. CODE § 6-5-521 as a “product liability action.”

           10.   ALA. CODE § 6-5-521(b) provides that a distributor, wholesaler, dealer,

retailer, or seller of a product cannot be a defendant in a product liability action in

Alabama unless (1) it is also the manufacturer or assembler; (2) it exercised

substantial control over the design, testing, manufacture, packaging or labeling of

the product; or (3) it altered or modified the product.

           11.   In the Declaration of Kevin Kennedy, Vice President of SGS, which is

attached hereto as Exhibit A and incorporated herein by reference, Mr. Kennedy

expressly addresses each of these exceptions to the ALA. CODE § 6-5-521 immunity,

and disclaims each circumstance under which SGS might fit into one of them.

Specifically, Mr. Kennedy's Declaration establishes that the ladder at issue came to

SGS prepackaged, and SGS had nothing whatsoever to do with the design,

manufacture, or testing of the ladder. Furthermore, SGS did not alter or modify the

ladder or its packaging in any way, and delivered the ladder to Metals USA still in

its original, sealed packaging.




{M0280280.1}                              4
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 5 of 15



           12.   The Kevin Kennedy Declaration clearly negates any possibility that

SGS could be held liable under any of the counts asserted against it by Plaintiff, as

the Alabama Legislature has made clear that, with certain specific exceptions not

applicable here, persons or entities in the position of SGS are immune from

litigation (“no product liability action may be asserted . . . .”).   Thus, the only

possible conclusion is that SGS is fraudulently joined in Counts I through IV of the

Complaint. See Legg v. Wyeth, 428 F. 3d 1317, 1321-23 (11th Cir. 2005).

           13.   Defendant Cypress Employment Services, Inc. ("Cypress") is an

Alabama corporation which likewise has been fraudulently joined. Count VI of the

Complaint asserts a claim against Cypress for Outrage, based on the allegations

that Cypress failed to (1) inform Plaintiff that Mr. Zirlott had been taken to the

hospital, (2) inform her that his injuries were life-threatening injuries, and (3)

inform the hospital of Mr. Zirlott's real name.

           14.   The Alabama Supreme Court has described a claim for outrage as an

"extremely limited cause of action," "so limited that this Court has recognized it in

regard to only three kinds of conduct: (1) wrongful conduct in the family-burial

context; (2) barbaric methods employed to coerce an insurance settlement; and (3)

egregious sexual harassment." Potts v. Hayes, 771 So. 2d 462, 465 (Ala. 2000)

(internal citations omitted). To recover under the tort of outrage under Alabama

law, "a plaintiff must demonstrate that the defendant's conduct (1) was intentional

or reckless; (2) was extreme and outrageous; and (3) caused emotional distress so

severe that no reasonable person could be expected to endure it."         Green Tree



{M0280280.1}                            5
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 6 of 15



Acceptance, Inc. v. Standridge, 565 So. 2d 38, 44 (Ala. 1990). Although the Court

has recently noted that the tort of outrage may be viable outside the context of the

three circumstances listed above, it made clear "that the tort of outrage is viable

only when the conduct is 'so outrageous in character and so extreme in degree as to

go beyond all possible bounds of decency, and to be regarded as atrocious and

utterly intolerable in a civilized society.'" Little v. Robinson, 72 So. 3d 1168, 1173

(Ala. 2011) (internal citations omitted).

           15.   In the fraudulent joinder context, the issue to be decided is whether

Cypress's alleged actions and conduct fell outside all bounds of decency, and are

regarded as atrocious and utterly intolerable to a civilized society. See Harris v.

ACCC Ins. Co., 2016 WL 6986637, at *5 (M.D. Ala. Nov. 28, 2016). "Whether a fact

pattern attains this rarefied level is a question of law for determination by the

court." Smith v. Comcast Corp., 2018 WL 3468371, at * 7 (S.D. Ala. July 17, 2018).

In Holloway v. Oxygen Media, LLC, the Northern District of Alabama recently

provided the following examples of circumstances "that could not support an

outrage claim" to demonstrate "the substantially heavy burden in showing that

conduct is 'extreme and outrageous' under Alabama law:"

                 a law enforcement officer coerced a prisoner into waiving
                 her rights, lied that her attorney abandoned her, and
                 threatened her with "sizzling" and "frying" in the electric
                 chair, Tinker v. Beasley, 429 F.3d 1324, 1330-31 (11th Cir.
                 2005); a city council member said if "things had gotten
                 ugly" during a fight at city hall, "we'd be having
                 [plaintiff's] funeral," Little v. Robinson, 72 So. 3d 1168,
                 1173 (Ala. 2011); a defendant abused, insulted, and
                 threatened a plaintiff with wrongful foreclosure to collect
                 a debt, Green Tree, 565 So. 2d at 45; and a defendant

{M0280280.1}                              6
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 7 of 15



                 threatened, abused, humiliated, and terminated an
                 employee without cause, and thereby caused the
                 employee's weight loss and insomnia, Am. Rd. Serv. Co. v.
                 Inmon, 394 So. 2d 361, 367 (Ala. 1980).

361 F. Supp. 3d 1213, 1224 (N.D. Ala. 2019). See also O'Rear v. B.H., 69 So. 3d 106,

118-19 (Ala. 2011) (judgment on outrage claim affirmed where family physician,

when asked by teenage boy's mother to counsel the boy concerning his stress over

his parents' divorce, instead began exchanging addictive prescription drugs for sex

acts for a number of years, resulting in the boy's drug addiction.), and Gray Brown-

Service Mortuary, Inc. v. Lloyd, 729 So. 2d 280, 285-86 (Ala. 1999) (judgment on

outrage claim affirmed where evidence showed that funeral home employees opened

a decedent's casket and poured a caustic chemical on her remains, and subsequently

placed most of decedent's remains in a body bag that was buried in another

location.).

           16. With respect to Plaintiff's allegations in this case, the Alabama Supreme

Court's ruling in Callens v. Jefferson Cnty. Nursing Home, 769 So. 2d 273, 281 (Ala.

2000) is directly on point.      In that case, the Court held that a nursing home's

actions, which included failure to notify plaintiff of her mother's injuries and

misrepresentations about the cause of said injuries, were not actionable under the

tort of outrage. Despite Plaintiff's conclusory statements about the outrageousness

of Cypress's alleged conduct in her Complaint, the application of settled Alabama

law makes clear that the allegations asserted in support of Plaintiff's outrage claim,

even when considered in the light most favorable to Plaintiff, do not rise to the level

of egregious intentional or reckless conduct required for the tort of outrage.


{M0280280.1}                              7
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 8 of 15



           17.   Count VII of Plaintiff's Complaint asserts an additional claim against

Cypress for worker's compensation benefits. Plaintiff alleges in Paragraph 62 of the

Complaint that Mr. Zirlott was working within the line and scope of his

employment with Cypress when the injury at issue occurred.

           18.   28 U.S.C. § 1445(c) provides that "[a] civil action in any State court

arising under the workmen's compensation laws of such State may not be removed

to any district court of the United States." Thus, Count VII of Plaintiff's Complaint

for worker's compensation is not removable to this Court.

           19.   In Lamar v. Home Depot, 907 F. Supp. 2d 1311 (S.D. Ala. 2012), this

Court addressed a situation nearly identical to the one at hand where plaintiff's

complaint contained both a non-removable claim arising under Alabama's

workmen's compensation laws, and Alabama common law claims that were properly

removed on the basis of diversity of citizenship. The Court in Lamar held that

removal of a diversity action is accomplished through 28 U.S.C. § 1441(a), and when

removal is properly accomplished through § 1441(a), "the federal court is to remand

the worker's compensation claim and retain the properly removed claims." 907 F.

Supp. 2d at 1315 (citing Reed v. Heil Co., 206 F.3d 1055 (11th Cir. 2000)). Applying

this principle, the Court must sever and remand Count VII of Plaintiff's Complaint.

           20.   Defendant Metals USA is a corporation organized under the laws of

the state of Delaware having its principal place of business in the state of Florida.

Though its citizenship is diverse from Plaintiff's, it too is a fraudulently joined

defendant. Count VI of Plaintiff's Complaint asserts a claim of outrage against



{M0280280.1}                             8
           Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 9 of 15



Metals USA, and the discussion of Plaintiff's outrage claim in paragraphs 13-16

above applies equally to Metals USA.

           II.   The Amount in Controversy Exceeds $75,000.

           21.   Nowhere in the Complaint is there a demand for a particular amount

of damages.        This type of “indeterminate” prayer for relief is no barrier to a

diversity-based removal, as has been discussed many times by this Court, the

Eleventh Circuit, and quite recently by the Supreme Court.

           22.   Dart Cherokee Basin Operating Co. v. Owens, _____ U.S. ______ 135 S.

Ct. 547 (2014), involved review of a district court remand order in a case under the

Class Action Fairness Act.         The majority opinion, directing reversal, addressed

CAFA in part, but addressed more directly the amended language of the universal

removal statute, 28 U.S.C. § 1446 and certain of its subparts. In particular, the

court discussed § 1446(c)(2)(B), which states that a diversity-based removal is

proper “if the district court finds, by the preponderance of the evidence, that the

amount in controversy exceeds the amount specified in section 1332(a).” Focusing

on that language, the Supreme Court in Ownes turned to the content of a removal

notice and the requirements of § 1446(a). The court said:

                         By design, § 1446(a) tracks the general pleading
                 requirement stated in Rule 8(a) of the Federal Rules of
                 Civil Procedure . . . . The legislative history of § 1446(a)
                 is corroborative.     Congress, by borrowing from the
                 familiar “short and plain statement” standard from Rule
                 8(a), intended to “simplify the ‘pleading’ requirements for
                 removal” and to clarify that courts should “apply the
                 same liberal rules [to removal allegations] that are
                 applied to other matters of pleading” . . . .



{M0280280.1}                               9
          Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 10 of 15



                 When a plaintiff invokes federal-court jurisdiction, the
                 plaintiff’s amount-in-controversy, allegation is accepted if
                 made in good faith. Similarly, when a defendant seeks
                 federal court jurisdiction, the defendant’s amount-in-
                 controversy should be accepted when not contested by
                 the plaintiff or questioned by the court . . . .

                                               ****

                        In sum, as specified in § 1446(a) a defendant’s
                 notice of removal need include only a plausible allegation
                 that the amount in controversy exceeds the jurisdictional
                 threshold. Evidence establishing the amount if required
                 by § 1446(c)(2)(B) only when the plaintiff contests, or the
                 court questions, the defendant’s allegation.

Id. at 554.

           23.   The amount in controversy in this action, exclusive of costs and

interest, exceeds $75,000.

           24.   There are several clear indicia in the record that the jurisdictional

amount is present here. First, in Alabama practice a circuit court plaintiff has a

filing fee choice break line at $50,000. See ALA. CODE § 12-19-71(a). In this case

Plaintiff had a choice to file under the lower cost "less than $50,000" option, but

elected the higher-cost option.

           25.   Secondly, this is a wrongful death action brought pursuant to ALA.

CODE § 6-5-410, in which Plaintiff alleges, inter alia, that defendants

DiscountRamps.com, HDR, and SGS, negligently and wantonly caused Mr. Zirlott's

death. Based on those allegations, Plaintiff seeks punitive damages against these

defendants "in an amount in excess of the minimum jurisdictional limits of this

Court."



{M0280280.1}                              10
          Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 11 of 15



           26.   In Roe v. Michelin North America, Inc., 613 F. 3d 1058 (11th Cir. 2010),

the Court dealt with the removal of an Alabama wrongful death action in which the

complaint demanded no specific damage award.               Applying pre-Dart Cherokee

authority, the Court gathered the authorities on "indeterminate demand" cases and

summarized them this way:

                 Eleventh Circuit precedent permits district courts to
                 make "reasonable deductions, reasonable inferences, or
                 other reasonable extrapolations" from the pleadings to
                 determine whether it is facially apparent that a case is
                 removable. Put simply, a district court need not "suspend
                 reality or shelve common sense in determining whether
                 the face of a complaint . . . establishes the jurisdictional
                 amount."      Instead, courts may use their judicial
                 experience and common sense in determining whether the
                 case stated in a complaint meets federal jurisdictional
                 requirements.

Id. at 1062 (citations omitted).

           Then, under the heading Protecting the Right to Remove, the court said

this:

                 This common-sense approach to deciding a jurisdictional
                 challenge is especially useful in cases brought under
                 Alabama's Wrongful Death Act, in which no compensatory
                 damages may be recovered. Restricting recovery to only
                 punitive damages eliminates many of the traditional
                 means available to defendants to obtain information
                 about the value of claims. . . .

                 Sometimes, when a plaintiff's allegations are viewed in
                 light of the award factors, it will be clear that the
                 jurisdictional minimum is likely met.           In such
                 circumstances, preventing a district judge from
                 acknowledging the value of the claim, merely because it is
                 unspecified by the plaintiff, would force the court to
                 abdicate its statutory right to hear the case. This rule
                 would reward plaintiffs for employing the kinds of

{M0280280.1}                              11
          Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 12 of 15



                 manipulative devices against which the Supreme Court
                 has admonished us to be vigilant.

                 For instance, a plaintiff could "defeat federal jurisdiction
                 simply by drafting his pleadings in a way that did not
                 specify an approximate value of the claims and thereafter
                 provide the defendant with no details of the value of the
                 claim." Plaintiffs skilled in this form of artful pleading,
                 with this "trick," simply "make federal jurisdiction
                 disappear." Indeed, if courts were to rely solely on
                 plaintiff’s damage statements, as Roe suggests, it is
                 difficult to imagine a punitive damages suit that could be
                 removed against a plaintiff’s wishes. Both policy and
                 precedent counsel against rewarding such obfuscating
                 tactics.

                 Thus, when a district court can determine, relying on its
                 judicial experience and common sense, that a claim
                 satisfies the amount-in-controversy requirements, it need
                 not give credence to a plaintiff's representation that the
                 value of the claim is indeterminate.         Otherwise, a
                 defendant could wrongly be denied the removal to which
                 it is entitled.

Id. at 1064 (citations and footnote omitted).

           27.   In Nelson v. Whirlpool Corp., Judge William H. Steele addressed

indeterminate demands in Alabama wrongful death cases, stating

                 Far from ignoring the tragedy of life cut short in assessing
                 damages for its demise, Alabama's wrongful death scheme
                 elevates it to prime importance. "The very purpose of
                 punitive damages, then, in a wrongful death context, rests
                 upon the Divine concept that all human life is precious."
                 "[I]t is indeed the value of life itself upon which punitive
                 damages are premised." Thus, "[t]he legislature has
                 authorized the jury to ascertain an amount of damages
                 appropriate to the goal sought to be achieved--
                 preservation of life because of the enormity of the wrong,
                 the uniqueness of the injury, and the finality of death."
                 The jury is specifically expected to consider the finality of
                 death in fixing the amount of punitive damages, and
                 lawyers may properly make jury arguments concerning

{M0280280.1}                              12
          Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 13 of 15



                 the value of human life (in general, not of the particular
                 decedent).

668 F. Supp. 2d 1368, 1374. (S.D. Ala. 2009) (internal citations omitted).

           28.   Plaintiff's Complaint in this case alleges that DiscountRamps.com,

HDR, and SGS, wantonly caused Mr. Zirlott's death.           The same allegation was

made in Nelson, where the Court held "[g]iven that Alabama law views every

human life as precious and requires juries to consider the finality of its premature

destruction in assessing damages, the Court concludes that it is readily deducible

from the complaint that the amount in controversy exceeds $75,000." Moreover, the

Court noted that "[f]ew things would defy common sense more completely than

insisting that a suit for wantonly killing a human being, in which the damages are

designed to vindicate "the Divine concept that all human life is precious," the

plaintiff may explicitly argue "the value of life itself," and the jury is expected to

consider "the finality of death" in assessing damages, does not place more than

$75,000 in controversy." See also Roe v. Michelin North America, Inc., 637 F. Supp.

2d 995, 999 (M.D. Ala. 2009) ("it is not speculative to conclude from the egregious

conduct alleged that the amount, whatever it is, far exceeds $75,000. Indeed, the

court cannot imagine a plaintiff's lawyer saying with a straight face that this

wrongful-death case should be valued at no more than $75,000.")

           29.   Applying this precedent to the case at hand unquestionably leads to

the conclusion that the jurisdictional amount is present.




{M0280280.1}                             13
          Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 14 of 15



C.         Other Matters

           30.   Attached to this Notice as Exhibit B are copies of all process, pleadings

and orders served on defendants in the Circuit Court action.

           31.   Upon the filing of this notice, defendants will file a copy of it with the

clerk of the circuit court, which will affect the removal.

           32.    The fraudulently joined defendants, SGS, Cypress, and Metals USA,

need not join in this Notice because such defendants need not consent to removal.

See Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993); Restivo v. Bank

of America Corp., 618 Fed. Appx 537, 540 n.5 (11th Cir. 2015). However, the

Declaration of Kevin Kennedy and documents on behalf of Cypress and Metals

attached hereto as Exhibit C, confirm that these entities consent to the removal.

           Respectfully submitted, this the 6th day of May, 2019.


                                           /s/Jarrod J. White
                                           JARROD J. WHITE - WHITJ1010
                                           Attorney for Defendants
                                           DiscountRamps.com, LLC and HD Ramps,
                                           LLC

                                           CABANISS, JOHNSTON, GARDNER,
                                             DUMAS & O'NEAL LLP
                                           Post Office Box 2906
                                           Mobile, Alabama 36652
                                           Telephone: (251) 415-7300
                                           Facsimile: (251) 415-7350
                                           E-Mail:      jjw@cabaniss.com




{M0280280.1}                              14
          Case 1:19-cv-00218-WS-MU Document 1 Filed 05/06/19 Page 15 of 15



                           CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of May, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System, which will send
notification of such filing to the following:

                              Desmond V. Tobias, Esq.
                               desi@tmclawyers.com



                                       /s/Jarrod J. White




{M0280280.1}                          15
